Citation Nr: 1023711	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 14, 2005, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1975 to October 
1979, and from January 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the decision, the RO granted the 
Veteran's claim for TDIU effective June 14, 2005.


FINDINGS OF FACT

1.  The Veteran's formal claim for entitlement to a TDIU was 
received on March 31, 2004.  

2.  The earliest factually ascertainable date that the 
Veteran was unemployable due to service-connected 
disabilities was June 14, 2005.


CONCLUSION OF LAW

The requirements for an effective date earlier than June 14, 
2005, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with 
the effective date assigned following an initial grant of a 
TDIU.  Courts have held that once entitlement is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded VA examinations in May 
2005, June 2005, and January 2006.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

The Veteran contends that the RO should have assigned an 
earlier effective date for the award of increased 
compensation based on individual unemployability (TDIU) due 
to service-connected disability.  He argues that the 
increased compensation should be effective from as early as 
May 2002, as his overall disability picture and employability 
status remained the same since that time. 

Historically, the Veteran filed his initial claim for a TDIU 
on March 31, 2004.  His application indicated that he had 
been unemployed since May 2002 and attending Pensacola Junior 
College under VA vocational rehabilitation since August 2002.  
In April 2004, the Veteran submitted a letter from his former 
employer, the Florida Department of Corrections, indicating 
that he was dismissed from his position as a correctional 
officer effective May 22, 2002, as result of conduct 
unbecoming a public employee and committing an act which 
violated a state statute, i.e. Shooting Deadly Missiles into 
an Occupied Dwelling, a second-degree felony under Florida 
law.  

In a September 2004 rating decision, the RO denied the 
Veteran's TDIU claim because the reason for his dismissal 
from employment with the Florida Department of Corrections 
was due to committing a second-degree felony rather than due 
to service-connected disability.  At the time, the Veteran 
was service connected for the following disabilities: 
depression secondary to diabetes and knee problems, evaluated 
as 50 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; degenerative joint disease of the right 
ankle, evaluated as 10 percent disabling; chronic epididymo-
orchitis of the right testicle, evaluated as 10 percent 
disabling; status post arthroscopic partial medial 
meniscectomy of the left knee, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
status post right knee arthroscopy, evaluated as 10 percent 
disabling; status post volar plate reconstruction of the left 
thumb, evaluated as noncompensable; bilateral pes planus and 
plantar fasciitis, evaluated as noncompensable; sinusitis and 
rhinitis, evaluated as noncompensable; gastroesophageal 
reflux disease, evaluated as noncompensable; status post 
epididymectomy orchiectomy, evaluated as noncompensable; 
status post excision ganglion cyst of the right wrist, 
evaluated as noncompensable; and status post left carpal 
tunnel release, evaluated as noncompensable.  His combined 
evaluation for compensation was 80 percent.  The Veteran 
filed a notice of disagreement with the decision in March 
2005.  

The Veteran was afforded a VA mental disorders examination on 
May 4, 2005, at which time the he indicated that he had 
significant problems focusing and took a break from classes 
at Pensacola Junior College, although he still hoped to 
complete his associate's degree.  He further reported that he 
had stopped working for a time because his physical pain had 
become too much for him, but later applied to various retail 
jobs.  However, he claimed that employers would not hire him 
due to his history of gun offense and treatment for 
depression.  At the time of the May 2005 VA mental disorders 
examination, the Veteran indicated that he was working at a 
discount department store and that the pain from standing and 
lifting on the job was excruciating, but that he could not 
stop working because his family needed the money.  The 
Veteran also reported wanting to start his own business.  

The Veteran was afforded a VA diabetes examination on June 
14, 2005, at which time he indicated that he only lasted one-
and-a-half months at his previous discount department store 
job because he was limited in his ability to do any prolonged 
standing or heavy lifting.  The Veteran further indicated 
that he is presently unemployed.  

In a February 2006 rating decision, the RO granted 
entitlement to a TDIU effective June 14, 2005, the date of 
the VA examination where it was first revealed that the 
Veteran was unemployed due to service-connected disability.  
At the time, the Veteran was service connected for the 
following disabilities: depression secondary to diabetes and 
knee problems, evaluated as 70 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; degenerative 
joint disease of the right ankle, evaluated as 10 percent 
disabling; chronic epididymo-orchitis of the right testicle, 
evaluated as 10 percent disabling; status post arthroscopic 
partial medial meniscectomy of the left knee, evaluated as 10 
percent disabling; hypertension, evaluated as 10 percent 
disabling; status post right knee arthroscopy, evaluated as 
10 percent disabling; status post volar plate reconstruction 
of the left thumb, evaluated as noncompensable; bilateral pes 
planus and plantar fasciitis, evaluated as noncompensable; 
sinusitis and rhinitis, evaluated as noncompensable; 
gastroesophageal reflux disease, evaluated as noncompensable; 
status post epididymectomy orchiectomy, evaluated as 
noncompensable; status post excision ganglion cyst of the 
right wrist, evaluated as noncompensable; and status post 
left carpal tunnel release, evaluated as noncompensable.  His 
combined evaluation for compensation was 90 percent.  

The Veteran filed a notice of disagreement, arguing that the 
increased compensation should be effective from as early as 
May 2002, as his overall disability picture and employability 
status remained the same since that time.

In evaluating the Veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o).  See 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there are sufficient additional service-connected 
disabilities to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability resulting in 
unemployability which occurred prior to June 14, 2005, but 
within the one-year period prior to receipt of the claim on 
March 29, 2004.  The evidence reflects that the Veteran was 
terminated from his position as a corrections officer in May 
2002 as a result of committing a second-degree felony, not as 
a result of service-connected disability.  The record further 
indicates that he attended Pensacola Junior College in an 
effort to obtain an associate's degree under the VA 
vocational rehabilitation program from August 2002 until at 
least March 2004.  During this time, the Veteran indicated 
that he could not get hired for retail jobs because of his 
history of gun offense and treatment for depression, not 
because service-connected disabilities alone prevented him 
from working.  It was not until the June 14, 2005, VA 
diabetes examination that the Veteran revealed that he was 
forced to quit his job as a discount department store worker 
because he was unable to perform the physical and mental acts 
required by employment due to his service-connected 
disabilities.  As this is the earliest date that the record 
reveals the Veteran's service-connected disabilities alone 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience, this is the date that entitlement to a TDIU 
arose.  As this date is later than the date of receipt of the 
claim, it is the effective date.

The Board notes that the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough to be awarded a TDIU.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether a 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board further notes that 38 C.F.R. § 3.400(o) was 
intended to be applied to situations in which the date of 
increased disablement can be factually ascertained with a 
degree of certainty, and was not intended to cover situations 
where a disability gradually and imperceptibly worsened over 
a period of time.  See VAOPGCPREC 12-98.  Accordingly, the 
Board concludes that the requirements for an effective date 
earlier than June 14, 2005, for assignment of a total 
disability rating based on individual unemployability are not 
met.


ORDER

Entitlement to an effective date earlier than June 14, 2005, 
for TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


